t c memo united_states tax_court teresa g butner petitioner v commissioner of internal revenue respondent docket no filed date teresa g butner pro_se edwina l jones for respondent memorandum findings_of_fact and opinion chiechi judge pursuant to sec_7443a1 and rule sec_180 and sec_183 this case was assigned to and heard by special_trial_judge stanley j goldberg his recommended findings_of_fact and 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules of prac- tice and procedure conclusions of law were filed and served upon the parties petitioner filed objections petitioner’s objections to the special trial judge’s recommended findings_of_fact and conclu- sions of law respondent did not in petitioner’s objections petitioner advances many of the same contentions and arguments that she advanced at trial and or in her posttrial briefs we conclude that the special_trial_judge gave appropriate consideration to those contentions and arguments in making his recommended findings_of_fact and conclu- sions of law in petitioner’s objections petitioner also advances the following three contentions there is a legal means by which the petitioner’s husband william e butner would not have to pay f i c a federal_insurance_contributions_act taxes it was to his advantage to do so however he was prohibited from doing so by the confiscations and exorbitant expenses arising out of the actions of the bankruptcy trustee over a period of many years the petitioner has never acquired assets jointly with her husband there is a distinct difference in income taxes and f i c a taxes the only reason f i c a taxes are reported on the income_tax return is because 2income earned by a self-employed_individual as william e butner mr butner was during the years at issue is not subject_to tax under sec_3101 ie tax under the federal_insurance_contributions_act fica tax rather such income is subject_to tax under sec_1401 ie tax under the self-employment contri- butions act of self-employment_tax self-employment_tax is imposed by the code in subtitle a relating to income taxes see sec_1401 such taxes are calculated and based on the earnings_of the person responsible for such income reproduced literally with respect to the first contention quoted above we conclude that that contention is not pertinent to resolving the issue in this case and does not require any change to the special trial judge’s recommended findings_of_fact and conclusions of law with respect to the second contention quoted above we note initially that the record does not establish that petitioner never acquired assets jointly with her husband assuming arguendo that the record had established the second contention quoted above we conclude that that contention would not require any change to the special trial judge’s recommended findings_of_fact and conclusions of law with respect to the third contention quoted above we note initially that as discussed supra note income earned by a self-employed_individual is subject_to self-employment_tax and not fica tax moreover an individual having net_earnings_from_self-employment of dollar_figure or more for a taxable_year is required to make a return with respect to the self-employment_tax imposed on such earnings sec_6017 a husband and wife may make a single return jointly sec_6013 and are jointly and severally liable for the entire liability shown due in such a return sec_6013 including the liability with respect to net_earnings_from_self-employment sec_1_6017-1 income_tax regs we conclude that the third contention quoted above does not require any change to the special trial judge’s recommended findings_of_fact and conclusions of law in petitioner’s objections petitioner also contends that nothing in the record substantiates the findings of the special_trial_judge we disagree based upon our examination of the entire record in this case we conclude that that record amply supports the special trial judge’s recommended findings_of_fact and conclusions of law in so concluding we have given appro- priate deference to the special trial judge’s recommended find- ings of fact as required by rule d we have made changes to the grounds upon which the special_trial_judge held that the court has jurisdiction over the instant case where no deficiency has been asserted to review the denial of equitable relief under sec_6015 that is because after the special trial judge’s recommended findings_of_fact and conclusions of law were filed and served there were judicial and 3as discussed below in certain circumstances a spouse may obtain relief from joint_and_several_liability for self-employ- ment tax on net_earnings_from_self-employment reported in a joint_return if the requirements of sec_6015 are satisfied 4rule d requires that due regard be given to the circumstance that the special_trial_judge had the opportunity to evaluate the credibility of witnesses and that the findings_of_fact recommended by the special_trial_judge be presumed to be correct legislative developments relating to our jurisdiction under sec_6015 to review such a denial we have also made editorial stylistic clarifying and organizational changes to the special trial judge’s recommended findings_of_fact and conclusions of law we conclude that the recommended findings_of_fact and conclusions of law of special_trial_judge stanley j goldberg as modified and set forth below should be adopted as a report of the court this case arose from petitioner’s request for relief under sec_6015 for each of the taxable years and we hold that we have jurisdiction to review respondent’s denial of relief under sec_6015 for each of those years we further hold that respondent did not abuse respondent’s discretion in denying petitioner relief under that section for each of the taxable years and findings_of_fact some of the facts have been stipulated and are so found except as stated herein petitioner resided in hickory north carolina on the date she filed the petition in this case petitioner and her spouse mr butner were married in and were still married at the time of the trial during and petitioner lived on a 10-acre estate and drove a sports utility vehicle real_property acquired by petitioner and mr butner including their residence and two vacant lots is titled in petitioner's name only vehicles acquired by petitioner and mr butner are titled in petitioner's name only during and mr butner an attorney who practiced law as a sole practitioner employed petitioner as a secretary even though she had no secretarial training during and petitioner received from mr butner secretarial wages of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively from which no income_tax was withheld on date a_trust fund recovery penalty of dollar_figure was assessed against mr butner in connection with unpaid payroll_taxes of amtruc inc for the last two quarters of and the first two quarters of on date a notice_of_federal_tax_lien was filed against mr butner with respect to that liability in the u s bankruptcy court for the western district 5during and mr butner who employed four or five people who were not lawyers in his law practice did not make any estimated_tax payments with respect to those respec- tive years even though he was self-employed 6during petitioner also received from keyport life_insurance co a gross distribution of dollar_figure from which income_tax of dollar_figure was withheld of north carolina bankruptcy court entered judgments bank- ruptcy judgments in excess of dollar_figure million against petitioner and mr butner as of the time of the trial in this case those judgments had not been satisfied in date mr butner was incarcerated in connection with bankruptcy fraud charges and on date he was released from prison as described in detail below petitioner and mr butner filed jointly a federal_income_tax income_tax return for each of the taxable years and in each of those returns they showed petitioner’s occupation as home- maker on date petitioner and mr butner signed form_1040 u s individual_income_tax_return for the taxable_year form_1040 at the time petitioner signed that form she was aware that the bankruptcy judgments had been entered against mr butner and herself and had not been satisfied on date petitioner and mr butner filed late their form_1040 in that form petitioner and mr butner reported self-employment_tax owed of dollar_figure income_tax withheld of dollar_figure and a total amount owed of dollar_figure which included an estimated_tax penalty owed of dollar_figure on date an assessment of self-employment_tax of dollar_figure was made for the taxable_year against which was applied income_tax_withholding of dollar_figure on the same date inter- est of dollar_figure and penalties of dollar_figure were also assessed for that year as of date the total unpaid assessed liability for the taxable_year was dollar_figure at the time in date respondent’s appeals officer appeals officer considered petitioner’s request for relief under sec_6015 the total unpaid assessed liability for that year was the same amount excluding any addition_to_tax and interest accrued after date on date petitioner and mr butner filed form 1040x amended u s individual_income_tax_return for the taxable_year form 1040x in that form petitioner and mr butner reported no self-employment_tax due no tax_liability and they claimed an overpayment and a refund of dollar_figure respondent did not accept as correct the form 1040x of petitioner and mr butner and did not allow that claim_for_refund on date petitioner and mr butner signed form 7the parties stipulated that at the time in date the appeals officer considered petitioner’s request for relief under sec_6015 the total unpaid assessed liability for the taxable_year was dollar_figure excluding any addition_to_tax and interest accrued after date we presume that that stipulation was based upon a mathematical error that is because the record establishes that at the time in question the total unpaid assessed liability for the taxable_year was dollar_figure excluding any addition_to_tax and interest accrued after date the parties’ stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 for the taxable_year form_1040 at the time petitioner signed that form she was aware that the bankruptcy judgments had been entered against mr butner and herself and had not been satisfied on date petitioner and mr butner filed late their form_1040 in that form petitioner and mr butner reported self-employment_tax owed of dollar_figure and a total amount owed of dollar_figure on date an assessment of self-employment_tax of dollar_figure was made for the taxable_year on the same date interest of dollar_figure and penalties of dollar_figure were also assessed for that year as of date the total unpaid assessed liability for the taxable_year was dollar_figure at the time in date the appeals officer considered petitioner’s request for relief under sec_6015 the total unpaid assessed liability for that year was the same amount excluding any addition_to_tax and interest accrued after date on date petitioner and mr butner filed form 1040x for the taxable_year form 1040x in that form petitioner and mr butner reported no self-employment_tax due and no tax_liability respondent did not accept as correct the form 1040x of petitioner and mr butner on date notices of federal_tax_lien were filed against petitioner and mr butner with respect to their respec- tive liabilities for the taxable years and on date petitioner and mr butner signed form_1040 for the taxable_year form_1040 at the time petitioner signed that form she was aware that the bank- ruptcy judgments had been entered against mr butner and herself and had not been satisfied and that respondent had issued notices of federal_tax_lien with respect to the respective liabilities of petitioner and mr butner for the taxable years and on date petitioner and mr butner filed late their form_1040 in that form petitioner and mr butner reported self-employment_tax owed of dollar_figure and a total amount owed of dollar_figure on date an assessment of self-employment_tax of dollar_figure was made for the taxable_year on the same date interest of dollar_figure and penalties of dollar_figure were also assessed for that year as of date the total unpaid assessed liability for the taxable_year was dollar_figure at the time in date the appeals officer considered peti- tioner’s request for relief under sec_6015 the total unpaid assessed liability for that year was the same amount excluding any addition_to_tax and interest accrued after date 8the parties stipulated that at the time in date the appeals officer considered petitioner’s request for relief under sec_6015 the total unpaid assessed liability for the taxable_year was dollar_figure excluding any addition_to_tax and interest continued on date petitioner and mr butner signed form_1040 for the taxable_year form_1040 at the time petitioner signed that form she was aware that the bank- ruptcy judgments had been entered against mr butner and herself and had not been satisfied and that respondent had issued notices of federal_tax_lien with respect to the respective liabilities of petitioner and mr butner for the taxable years and on date having obtained extensions of time within which to file petitioner and mr butner timely filed their form_1040 in that form petitioner and mr butner reported self-employment_tax owed of dollar_figure and a total amount owed of dollar_figure which included an estimated_tax penalty of dollar_figure on date an assessment of self-employment_tax of dollar_figure was made for the taxable_year on the same date interest of dollar_figure and penalties of dollar_figure were also assessed for that year as of date the total unpaid as- sessed liability for that year was dollar_figure at the time in date the appeals officer considered petitioner’s request for continued accrued after date we presume that that stipulation was based upon a mathematical error that is because the record establishes that at the time in question the total unpaid assessed liability for the taxable_year was dollar_figure exclud- ing any addition_to_tax and interest accrued after date the parties’ stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see cal-maine foods inc v commissioner t c pincite relief under sec_6015 the total unpaid assessed liability for that year was the same amount excluding any addition_to_tax and interest accrued after date as a result of net_operating_loss carryovers from prior taxable years there is no income_tax_liability due for any of the taxable years and however there are self-employment_tax liabilities for those years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively all of which are attributable to mr butner on date petitioner and mr butner filed late form_1040 for the taxable_year that showed a tax_liability of dollar_figure that was unpaid on date petitioner filed late form_1040 for the taxable_year that showed a tax_liability of dollar_figure which she paid at that time on date petitioner timely filed form_8857 request for innocent spouse relief form with respect to each of the taxable years and petitioner and mr butner resided together during the months preceding petitioner’s filing her respective forms with respect to those years in form_8857 that petitioner filed for each of the years at issue she requested relief under sec_6015 from joint_and_several_liability for each of those years in each of those forms the only reason given by petitioner for seeking relief was that the liabilities in question arose out of payroll_taxes for my husband in his business by letter dated date respondent's tax_auditor requested that petitioner complete a questionnaire and explain why petitioner believed that she is entitled to relief under sec_6015 around date petitioner returned that questionnaire in which she stated that relief should be granted because the taxes due on the returns were payroll_taxes arising out of my husbands sic law practice in responding to the questionnaire petitioner failed to answer the question relating to whether she was aware of the liability reported in form_1040 that she and mr butner filed for each of the taxable years and and whether she thought that such liability would be paid at the time of each such filing petitioner admitted in the questionnaire that there was no plan for paying the liability reported in form_1040 that she and mr butner filed 9on date petitioner also filed form_8857 with respect to each of the taxable years and in which she requested relief under sec_6015 from joint_and_several_liability for each of those years there were no unpaid liabilities reflected in the respective income_tax returns that petitioner and mr butner filed for the taxable years and and respondent determined no deficiency in tax for either of those years petitioner did not place the taxable years and at issue in the instant case our discussion hereinafter is limited to the taxable years and for each of the years at issue which was not paid at the time of each such filing on date respondent issued a preliminary determina- tion in which respondent denied petitioner's request for relief under sec_6015 for each of the taxable years at issue in so doing that preliminary determination stated in pertinent part you did not qualify for relief under tier i section dollar_figure of revproc_2000_15 c b because you and your spouse did not live apart the months prior to claim you did not show that you had a reasonable belief that the tax was paid or would be paid when you signed the returns and you failed to show that you would suffer an economic hardship if relief was denied you did not qualify for relief under tier ii section dollar_figure of revenue_procedure because the majority of factors used to make the determination were against granting relief you did not review the returns prior to signing them you knew when you signed them that you were not in a financial position to pay the liabil- ities timely although you and your spouse were ad- vised to pay estimated_taxes in subsequent years by a federal agent you have not done so therefore you are not in compliance with tax laws you will not suffer a hardship if relief is denied you can afford a monthly payment agreement based on the information available reproduced literally around date petitioner filed form statement of disagreement in which she protested respondent’s preliminary determination in that form petitioner stated i teresa b butner disagree with the internal_revenue_service determination because i have elected under code sec_6015 to request spousal relief from the irs's proposed assessment of self-employment taxes for the tax years and i believe i should be relieved from this tax_liability because this liability is attributed to income which i had no owner- ship in or control_over these unpaid tax_liabilities are attributable to my non-requesting spouse i wish to present the following factors which i ask that you consider a had i filed a separate_return the tax liabil- ity would not have been included in my return b the tax_liability reported i did not know and had no reason to know that the liability would not be paid c the tax_liability is solely attributable to my spouse’s income i respectfully request that you consider the above and grant me equitable relief from the tax_liabilities reproduced literally around date petitioner's respective forms with respect to the taxable years and were transmitted to the appeals_office for further consideration by letter dated date the appeals_office acknowl- edged receipt of petitioner's respective forms for the taxable years at issue by letter dated date an appeals officer scheduled a telephonic conference for date at the time in date the appeals officer considered petitioner’s forms petitioner owned a chevrolet pickup truck and a chevrolet tahoe sports utility vehicle by letter dated date date letter the appeals officer advised petitioner's representative william j lawing c p a that although the appeals officer had originally indicated that petitioner might be entitled to full relief under sec_6015 the facts of this case do not merit such a determination the appeals officer noted in that letter that most of the factors set forth in revproc_2000_15 2000_ 1_cb_447 revenue_procedure weigh against relief in the date letter the appeals officer informed petitioner that in order to change that conclusion petitioner must provide certain additional information a response deadline of date was given on or after date petitioner's representative provided additional information to the appeals officer on or about date the appeals officer prepared an appeals case memorandum that set forth all the facts and law that she considered in determining to uphold respondent’s prelim- inary determination to deny relief under sec_6015 and her application of that law to those facts by letter dated date and entitled subject notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 the appeals_office informed petitioner that she was not eligible for relief under sec_6015 c or f at no time was petitioner abused by mr butner nor has petitioner verified at any time that she would suffer an economic hardship if relief under sec_6015 for the taxable years and were not granted on date petitioner filed a petition with the court for review of respondent's determination denying her request for relief under sec_6015 with respect to each of the taxable years and opinion in general each of the spouses who file jointly an income_tax return is responsible for the accuracy of and is jointly and severally liable for the entire liability shown due in such return sec_6013 114_tc_276 in certain circumstances a spouse may obtain relief from such joint_and_several_liability if the requirements of sec_6015 are satisfied sec_6015 applies to any liability for tax arising after date and to tax_liabilities arising on or before date that remain unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 in the present case the respective liabilities of petitioner and mr butner arose with respect to the taxable years and the respective liabilities of petitioner and mr butner for the taxable years and arose before date but remained unpaid as of that date the respective liabilities of petitioner and mr butner for the taxable years and arose after date sec_6015 is applicable to the respective liabilities of petitioner and mr butner for the taxable years and sec_6015 provides that a spouse who made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax with respect to a joint_return sec_6015 provides that a spouse who is eligible to do so may elect to limit that spouse's liability for any deficiency with respect to a joint_return under sec_6015 relief from joint_and_several_liability under sec_6015 or c is available only with respect to a deficiency for the year for which relief is sought sec_6015 and c see h conf rept pincite 1998_3_cb_747 if relief is not available under either sec_6015 or c an individual may seek equitable relief under sec_6015 which may be granted by the commissioner of internal revenue commissioner in the commissioner’s discre- tion sec_6015 sec_6015 provides a spouse relief for an understate- ment as defined in sec_6662 of tax in a joint income_tax return that is attributable to erroneous items of the sec_6662 defines the term understatement as the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in such return other spouse in the present case petitioner does not seek relief from an understatement in any of the income_tax returns that she and mr butner jointly filed for the taxable years and respectively rather she seeks relief from the respective self-employment taxes that were shown due in such returns and that were not paid when she and mr butner filed those returns because there is no understatement_of_tax for any of the taxable years and relief is not available to petitioner under sec_6015 see 120_tc_137 see also 121_tc_73 sec_6015 a taxpayer may elect to seek relief under sec_6015 if at the time of making the election the taxpayer was no longer married to or was legally_separated from the person with whom the joint_return was filed or for the 12-month_period preceding the time of making the election the taxpayer did not live with such person if a taxpayer elects relief under sec_6015 such taxpayer’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under sec_6015 relief is not available under sec_6015 with respect to an unpaid liability reported in a return in the present case petitioner is seeking relief from the respective self-employment taxes that were shown due in the income_tax returns that she and mr butner jointly filed for the taxable years and respectively and that were not paid when they filed those returns because there is no deficiency for any of the taxable years and relief is not available to petitioner under sec_6015 for any of those years see washington v commissioner supra pincite see also hopkins v commissioner supra sec_6015 the only remaining opportunity for relief to petitioner is sec_6015 we consider first whether we have jurisdiction to review respondent’s denial of relief under sec_6015 to petitioner where no deficiency has been asserted before we issued our opinion in 127_tc_7 we held that we have jurisdiction under sec_6015 to review a denial of relief under sec_6015 including sec_6015 114_tc_324 after congress amended sec_6015 we held that the amendment of sec_6015 does not preclude our jurisdiction to review the denial of equitable 11congress amended sec_6015 effective date by adding the language against whom a deficiency has been as- serted consolidated appropriations act publaw_106_554 app g sec 114_stat_2763 2763a-641 relief under sec_6015 where a deficiency has not been asserted 118_tc_494 the united_states court_of_appeals for the ninth circuit reversed the court’s holding in ewing v commissioner supra 439_f3d_1009 9th cir revg 118_tc_494 vacating 122_tc_32 the united_states court_of_appeals for the eighth circuit vacated and remanded sjodin v commissioner tcmemo_2004_205 in which we held that we have jurisdiction under sec_6015 to review the denial of relief under sec_6015 where a deficiency has not been asserted 174_fedappx_359 8th cir vacating and remanding per curiam tcmemo_2004_ thereafter in billings v commissioner supra we reconsid- ered our holding in 118_tc_494 we held in billings that we do not have jurisdiction under sec_6015 to review the denial of relief under sec_6015 where no deficiency has been asserted after we issued our opinion in billings congress passed the tax relief and health care act of act publaw_109_432 120_stat_2922 the act amended sec_6015 to provide that this court may review the commissioner’s denial of relief under sec_6015 in any case where an individual requested relief under sec_6015 id div c sec_408 120_stat_3061 the amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act id sec_408 120_stat_3062 the date of enactment of the act was date after the act amended sec_6015 we issued an order in the instant case in which we directed each party to file a response to that order addressing the jurisdiction of the court over this case in light of the amendment that the act made to sec_6015 petitioner filed no such response respon- dent filed a response in which respondent stated that the court has jurisdiction to review respondent’s denial of relief under sec_6015 with respect to each of the taxable years and that is because according to respondent the liability due for each of those years remained unpaid as of date the date of enactment of the act we hold that we have jurisdiction over the instant case to review respondent’s denial of relief under sec_6015 with respect to each of the taxable years and we consider now respondent’s denial of relief under sec_6015 to petitioner sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures pre- scribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such indi- vidual under subsection b or c the secretary may relieve such individual of such liability to prevail under sec_6015 petitioner must show that respondent's denial of equitable relief under that section was an abuse_of_discretion see washington v commissioner t c pincite 118_tc_106 citing butler v commissioner t c pincite affd 353_f3d_1181 10th cir respondent’s denial of such relief will constitute an abuse_of_discretion where it was arbitrary capri- cious or without sound basis in fact or law 112_tc_19 the question whether respon- dent's denial of relief under sec_6015 was arbitrary capricious or without sound basis in fact is a question of fact 115_tc_183 affd 282_f3d_326 5th cir in deciding whether respondent's denial of relief under sec_6015 was an abuse of discre- tion we consider evidence relating to all the facts and circum- stances as directed by sec_6015 the commissioner has pre- scribed guidelines in revproc_2000_15 to be considered in determining whether an individual qualifies for relief under sec_6015dollar_figure section dollar_figure of that revenue_procedure lists seven conditions threshold conditions which must be satisfied before respondent will consider a request for relief under sec_6015 revproc_2000_15 sec_4 c b pincite respondent concedes that petitioner meets the threshold conditions where as here the requesting spouse satisfies the thresh- old conditions section dollar_figure of revproc_2000_15 pro- vides that a requesting spouse may be relieved under sec_6015 of all or part of the liability in question if taking into account all the facts and circumstances respondent deter- mines that it would be inequitable to hold the requesting spouse liable for such liability where as here the requesting spouse satisfies the thresh- old conditions section dollar_figure of revproc_2000_15 sets forth the circumstances under which respondent ordinarily will grant relief to that spouse under sec_6015 in a case like the instant case where a liability is reported in a joint_return 12revenue procedure was superseded by revenue proce- dure 2003_2_cb_296 revenue_procedure revproc_2003_61 is effective for requests for relief filed on or after date and for requests for relief with respect to which no preliminary determination was issued as of date in the present case petitioner filed her respec- tive forms for the taxable years and on date and respondent’s preliminary determination_letter was issued on date therefore revproc_2000_15 is applicable in the present case but not paid as pertinent here those circumstances which section dollar_figure of revproc_2000_15 and we refer to as elements are a at the time relief is requested the request- ing spouse is no longer married to the nonrequesting spouse b at the time the return was signed the re- questing spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration rev_proc sec_4 c b pincite we shall hereinafter refer to the elements set forth in sec_4 a b and c of revproc_2000_15 as the marital status element the knowledge or reason to know element and the economic hardship element respectively sec_4 of revproc_2000_15 provides that relief granted under sec_4 of that revenue_procedure is subject_to the following limitations a if the return is or has been adjusted to reflect an understatement_of_tax relief will be avail- able only to the extent of the liability shown on the return prior to any such adjustment and b relief will only be available to the extent that the unpaid liability is allocable to the nonrequesting spouse turning to the three elements set forth in sec_4 of revproc_2000_15 the presence of which will ordi- narily result in a grant of relief under sec_6015 in the instant case petitioner concedes that the marital status element is not present the parties dispute whether the knowledge or reason to know element is present and the parties dispute whether the economic hardship element is present in light of petitioner’s concession that the marital status element is not present petitioner does not qualify for relief under sec_4 of revproc_2000_15 respondent may nonetheless grant relief to petitioner under section dollar_figure of revproc_2000_15 that section provides a partial list of positive and negative factors which respondent is to take into account in considering whether to grant an individual relief under sec_6015 no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2000_15 sec_4 c b pincite as pertinent here sec_4 of revproc_2000_15 sets forth the following positive factors which weigh in favor of granting relief under sec_6015 a marital status the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attrib- utable to the nonrequesting spouse as pertinent here sec_4 of revproc_2000_15 sets forth the following negative factors which weigh against granting relief under sec_6015 a attributable to the requesting spouse the unpaid liability is attributable to the request- ing spouse b knowledge or reason to know a requesting spouse knew or had reason to know that the re- ported liability would be unpaid at the time the return was signed this is an extremely strong factor weigh- ing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability respondent contends petitioner signed the respective joint income_tax returns that she and mr butner filed for the taxable years and and that reported total_amounts due of dollar_figure dollar_figure dollar_figure and dollar_figure respec- tively petitioner received a significant benefit by filing such joint returns with mr butner in that she would have had separate respective income_tax liabilities on her income for the 13in their form_1040 petitioner and mr butner re- ported self-employment_tax owed of dollar_figure income_tax withheld of dollar_figure and a total amount owed of dollar_figure which included an estimated_tax penalty owed of dollar_figure in their form_1040 petitioner and mr butner reported self-employment_tax owed of dollar_figure and a total amount owed of dollar_figure in their form_1040 petitioner and mr butner reported self-employment_tax owed of dollar_figure and a total amount owed of dollar_figure in their form_1040 petitioner and mr butner reported self-employment_tax owed of dollar_figure and a total amount owed of dollar_figure which included an estimated_tax penalty of dollar_figure taxable years and of dollar_figure dollar_figure dollar_figure and dollar_figure if she had not filed such joint returns and availed herself of the net_operating_loss carryovers associated with mr butner's business enterprises petitioner also received a significant benefit beyond normal support from the tax liabili- ties that went unpaid in that money which her husband could have used to pay estimated_taxes to reduce or satisfy his self-employment_tax liability was paid to petitioner as secre- tarial wages petitioner would not suffer economic hardship if the court were not to grant relief from the liability for each of the taxable years at issue petitioner knew or had reason to know when she signed and filed each of the joint income_tax returns in question that the liability reported in each such return would not be paid due to her knowledge of previous judg- ments and assessments against mr butner and herself and petitioner failed to comply with the income_tax laws for the taxable years following the taxable years for which relief is sought according to respondent the foregoing factors weigh against granting relief under sec_6015 to petitioner we now address the application of each of the factors set forth in revproc_2000_15 that weigh in favor of or against granting petitioner relief under sec_6015 marital status respondent contends that this factor is neutral we agree petitioner and mr butner were married in and remained married as of the time of trial in addition petitioner and mr butner resided together during the months preceding peti- tioner's filing forms with respect to the respective taxable years at issue in which she requested relief under sec_6015 for those years economic hardship respondent contends that petitioner will not suffer economic hardship if relief were denied in determining whether a re- questing spouse will suffer economic hardship sec_4 c of revproc_2000_15 requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs under sec_301_6343-1 proced admin regs economic hardship exists if collection of the tax lia- sec_301_6343-1 proced admin regs provides in pertinent part ii information from taxpayer --in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including-- a the taxpayer's age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered continued bility will cause a taxpayer to be unable to pay such taxpayer’s reasonable basic living_expenses the parties stipulated that petitioner has not verified that she would suffer an economic hardship if relief from joint_and_several_liability for each of the taxable years and were not granted furthermore it appears from the record that petitioner has assets such that she would not experi- ence economic hardship if required to pay some or all of the liabilities at issue petitioner has not entered into evidence any documentary or testimonial evidence to contradict respon- dent’s contention that she will not suffer economic hardship if relief were denied we find that petitioner will not suffer economic hardship if relief under sec_6015 were not granted this factor weighs against granting relief continued payments and expenses necessary to the taxpayer's production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer's expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director abuse respondent contends that this factor is neutral we agree at no time was petitioner abused by mr butner knowledge or reason to know petitioner contends that she did not know and had no reason to know when she signed the respective joint income_tax returns for the taxable years and that the respec- tive liabilities reported in those returns would not be paid the record does not establish and petitioner does not contend that she signed those returns under duress and not voluntarily petitioner testified on cross-examination that she believed that the joint income_tax return that she and mr butner filed for each of the taxable years at issue was correct when she signed each such returndollar_figure moreover petitioner did not answer the questionnaire that respondent’s representative asked her to complete as it pertained to whether she was aware of the liability reported in the joint income_tax return that she and mr butner filed for each of the years at issue and whether she thought that the liability shown 15even if petitioner signed each of the returns in question without reviewing it petitioner is charged with constructive knowledge of the tax shown due in each such return 25_f3d_1289 5th cir affg tcmemo_1993_252 see also castle v commissioner tcmemo_2002_142 cohen v commissioner tcmemo_1987_537 the provi- sions providing relief from joint_and_several_liability are designed to protect the innocent not the intentionally igno- rant due in each such return would be paid at the time of such filing nonetheless in response to the very next question in that questionnaire which sought a description of any plan that she and mr butner had for paying any liability that was shown due in the joint income_tax return for each of the years at issue and that was not paid at the time of filing each such return petitioner admitted that there was no plan for paying any such liability furthermore in before petitioner and mr butner filed a joint income_tax return for any of the taxable years and the bankruptcy court entered judgments in excess of dollar_figure million against them at the time of the trial in this case those judgments had not been satisfied petitioner was aware that those judgments had been entered against mr butner and herself and had not been satisfied when she signed on date the respective joint income_tax returns for the taxable years and and on date the respective joint income_tax returns for the taxable years and in addition although petitioner testified that she had no reason to believe at the time she signed the joint income_tax return for each of the years at issue that the tax shown due in each such return would not be paid and that she thought her husband was going to take care of that on date a_trust fund recovery penalty of dollar_figure was assessed against mr butner moreover on date a notice_of_federal_tax_lien was filed against mr butner with respect to that liability on the same date notices of federal_tax_lien were filed against petitioner and mr butner for their respective liabilities for the taxable years and petitioner was aware of those notices on date when she signed the respective joint income_tax returns for the taxable years and based on that knowledge petitioner had reason to know that the tax_liability shown in each of those returns would not be paiddollar_figure we find that petitioner had reason to know on date when she signed the respective joint income_tax returns for the taxable years and and on date when she signed the respective joint income_tax returns for the taxable years and that the respective liabilities shown in those returns would not be paid this factor weighs against granting relief nonrequesting spouse's legal_obligation respondent contends that this factor is neutral we agree petitioner and mr butner were still married at the time of trial the record contains no evidence of any relevant agreement with respect to the liabilities at issue 16see collier v commissioner tcmemo_2002_144 attributable to nonrequesting spouse the respective liabilities for the taxable years and are self-employment_tax liabilities that are solely attributable to mr butner this factor favors granting relief significant benefit respondent contends that petitioner received a significant benefit beyond normal support from the tax_liabilities that went unpaid in that money which her husband could have used to pay estimated_taxes to reduce or satisfy his self-employment_tax liability was paid to petitioner as secretarial wages however petitioner had no secre- tarial training and reported her occupation as home- maker on the joint returns which she and her husband filed for these years respondent further contends that petitioner received a significant benefit by filing joint income_tax returns with mr butner for the respective taxable years at issue because she availed herself of the net_operating_loss carryovers arising from his business enterprises and thereby eliminated the income_tax liabilities that would have been due from her had she filed separately during the years at issue mr butner paid wages to peti- tioner for performing secretarial services he paid her dollar_figure in dollar_figure in dollar_figure in and dollar_figure in during cross-examination petitioner admitted that she had no secretarial training during the years and mr butner who was a sole practitioner employed four or five people who were not lawyers in his law practice further- more mr butner did not withhold any income_tax from the wages that he paid to petitioner during the taxable years at issue respondent contends that those circumstances establish the inference that petitioner’s wages were nothing more than her spend- ing allowance rather than compensation_for secretarial services the income_tax returns for and show petitioner’s occupation as homemaker no income taxes were withheld from petitioner’s wages this gave petitioner money to spend petitioner's spending allowance in the form of tax-free secretarial wages constitutes a significant benefit beyond normal support this money could have been used by mr butner to make estimated_tax payments which would have decreased the amount of self-employment taxes owed while the factual circumstances surrounding mr butner’s payment of wages to petitioner during the years at issue are suspicious we are not persuaded that petitioner received a significant benefit from filing joint income_tax returns with mr butner for the taxable years and respec- tively under revproc_2000_15 this factor is neutral however based on cases decided under former sec_6013 we consider the lack of significant benefit by the taxpayer seeking relief from joint_and_several_liability as a factor that favors granting relief under sec_6015dollar_figure 17ferrarese v commissioner tcmemo_2002_249 compliance with federal tax laws on date petitioner and mr butner filed late a joint income_tax return for the taxable_year that showed a tax_liability of dollar_figure that was unpaid in addition during petitioner received wages of dollar_figure from mr butner for secretarial work from which no income_tax was withheld fur- thermore on date petitioner filed late an income_tax return for the taxable_year that showed a tax_liability of dollar_figure which she paid at that time petitioner failed to comply with the income_tax laws for certain taxable years following the taxable years to which her request for relief relates this factor weighs against granting relief in addition petitioner has not established any other factors not set forth in revproc_2000_15 that favor granting relief to her in conclusion under the facts and circumstances in the instant case we hold that respondent did not abuse respondent’s discretion in denying equitable relief under sec_6015 to petitioner we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
